IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF MISSISSIPPI
ABERDEEN DIVISION

KEITH HIGGINBOTHAM PLAINTIFF

V. Cause No. 1:19-cv-24-GHD-DAS

CITY OF LOUISVILLE, MISSISSIPPI; and
WINSTON COUNTY SHERIFF’S OFFICE DEFENDANTS

 

OPINION GRANTING DEFENDANTS’ MOTION FOR JUDGMENT ON THE PLEADINGS
AND MOTION TO DISMISS

 

Before this court are two separate motions of the Defendants to dismiss the Plaintiff's
claims — a motion for judgment on the pleadings filed by the Defendant City of Louisville pursuant
to Rule 12(c) [Doc. No. 31] and a motion to dismiss filed by the Defendant Winston County
Sheriff's Office pursuant to Rule 12(b)(6) [Doc. No. 26]. Upon due consideration, the court finds
that both motions should be granted and the Plaintiff's claims dismissed.

I. FACTUAL AND PROCEDURAL BACKGROUND

On July 3, 2016, the Plaintiff was arrested and charged with disorderly conduct and public
profanity after an incident that occurred outside of the Wal-Mart store in Louisville, Mississippi.
Higginbotham v. State of Mississippi, 242 So. 3d 949 (Miss. Ct. App. 2018). The Plaintiff was
convicted of the charges in the Louisville Municipal Court and sentenced to pay a fine of $246.25
on each charge. /d. He appealed the convictions to the Circuit Court of Winston County; after a
bench trial de novo in that court on November 14, 2016, he was found guilty of both charges and
sentenced to pay the aforementioned fines plus court costs. Jd. |

The Plaintiff then filed the present lawsuit on January 25, 2019, asserting various civil
rights claims against numerous defendants [1]. He subsequently filed an amended complaint,

naming solely the present two Defendants, and asserting claims for, inter alia, wrongful arrest and
defamation [12]. The Defendants have now moved for dismissal of the Plaintiff's claims — the
City of Louisville has filed a motion for judgment on the pleadings, asserting that the Plaintiff has
failed to set forth allegations that could plausibly support municipal liability, and the Winston
County Sheriffs Office has filed a motion to dismiss, asserting that the Plaintiff cannot state a
claim for relief because the Sheriff’s Office is not a separate legal entity capable of being sued.
II. STANDARD FOR DISMISSAL UNDER RULE 12(B)(6) AND 12(C)

When deciding a Rule 12(b)(6) motion to dismiss, the Court is limited to the allegations
set forth in the complaint and any documents attached to the complaint. Walker v. Webco Indus.,
Inc., 562 F. App’x 215, 216~17 (5th Cir. 2014) (per curiam) (citing Kennedy v. Chase Manhattan
Bank USA, NA, 369 F.3d 833, 839 (5th Cir. 2004)). “[A plaintiffs] complaint therefore must
contain sufficient factual matter, accepted as true, to state a claim to relief that is plausible on its
face.” Phillips v. City of Dallas, Tex., 781 F.3d 772, 775—76 (Sth Cir. 2015) (quoting Ashcroft v.
Iqbal, 556 U.S. 662, 678, 129 S. Ct. 1937, 173 L. Ed. 2d 868 (2009) (quoting Bell Ail. Corp. v.
Twombly, 550 U.S. 544, 570, 127 S. Ct. 1955, 167 L. Ed. 2d 929 (2007))). A claim is facially
plausible when the pleaded factual content “allows the court to draw the reasonable inference that
the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at 678 (citing Twombly, 550
USS. at 556).

In other words, “plaintiffs must allege facts that support the elements of the cause of action
in order to make out a valid claim.” Webb v. Morella, 522 F. App’x 238, 241 (Sth Cir. 2013) (per
curiam) (quoting City of Clinton, Ark. v. Pilgrim’s Pride Corp., 632 F.3d 148, 152-53 (Sth Cir.
2010) (internal quotation marks omitted)). “[C]onclusory allegations or legal conclusions
masquerading as factual conclusions will not suffice to prevent a motion to dismiss.” Jd. (quoting
Fernandez—Montes v. Allied Pilots Ass’n, 987 F.2d 278, 284 (5th Cir. 1993) (internal quotation

marks omitted)). “Dismissal is appropriate when the plaintiff has not alleged ‘enough facts to state

2
a claim to relief that is plausible on its face’ and has failed to ‘raise a right to relief above the
speculative level.’ ” Emesowum v. Houston Police Dep’t, 561 F. App’x 372, 372 (Sth Cir. 2014)
(per curiam) (quoting Twombly, 550 U.S. at 555, 570, 127 S. Ct. 1955).

As for the Defendant City of Louisville’s motion for judgment on the pleadings, “after the
pleadings are closed—but early enough not to delay trial—a party may move for judgment on the
pleadings.” FED. R. Civ. P. 12(c). A Rule 12(c) motion is governed by the same standards as a
Rule 12(b)(6) motion. Brown v. CitiMortgage, Inc., 472 F. App’x 302, 303 (Sth Cir. 2012) (per
curiam) (citing St. Paul Mercury Ins. Co. v. Williamson, 224 F.3d 425, 440 n.8 (Sth Cir. 2000)).
“A motion brought pursuant to [Rule] 12(c) is designed to dispose of cases where the material
facts are not in dispute and a judgment on the merits can be rendered by looking to the substance
of the pleadings and any judicially noticed facts.” Hebert Abstract Co. v. Touchstone Props., Lid.,
914 F.2d 74, 76 (Sth Cir. 1990) (per curiam); Hall v. Hodgkins, 305 Fed. App’x 224, 227-28 (Sth
Cir. 2008).

Ill. ANALYSIS

A. Plaintiff's Claims against the Winston County Sheriff’s Department

The Defendant Sheriffs Department argues that it is not a separate legal entity distinct
from Winston County and that the Plaintiff's claims against it should therefore be dismissed with
prejudice pursuant to Rule 12(b)(6). Whether the Sheriff's Department has the capacity to be sued
must be determined according to Mississippi law. Fed. R. Civ. P. 17(b)(3).

It has been clear for some time under Mississippi law that a sheriff's department is not a
separate legal entity that has the capacity to be sued. See Brown v. Thompson, 927 So. 2d 733,
737 (Miss. 2006) (“[T]he Sheriff’s Department does not enjoy a separate legal existence, apart
from [the] County”); Harris v. Jackson County, Miss., No. 1:14CV435, 2015 WL 1427412, at *1

(S.D. Miss. Mar. 27, 2015); Cosner v. Lee County Sheriff's Dep’t, No. 1:10CV4, 2010 WL
3
1759539, at *1 (N.D. Miss. Mar. 16, 2010); Miller v. Choctaw County Sheriff's Dep't,
No.1:04CV96, 2006 WL 662340, at *2 (N.D. Miss. Mar. 13, 2006). Accordingly, the Plaintiff is
unable to state a claim upon which relief can be granted against the Defendant Winston County
Sheriff's Department, and it is entitled to dismissal. |

B. Plaintiff’s Claims Against the City of Louisville

The Plaintiff has asserted claims against the Defendant City of Louisville, presumably
pursuant to 42 U.S.C. § 1983, for wrongful arrest, violations of his First and Sixth Amendment
rights, and defamation. See Amended Complaint [12-1], at p. 2.

To establish municipal liability under Section 1983, a plaintiff must establish three
elements: (1) a policymaker; (2) an official policy; and (3) a violation of constitutional rights
whose moving force is the policy or custom.” Piotrowski v. City of Houston, 237 F.3d 567, 578
(Sth Cir. 2001); Fuhgetaboutit, LLC v. Columbus Police Dep't, No. 1:10-CV-207-SA-DAS, 2011
WL 4916148, at *3 (N.D. Miss. Oct. 17, 2011). The three requirements for municipal liability
outlined in Piotrowski are necessary to distinguish individual violations by local employees from
those that can be fairly attributed to conduct by the governmental entity itself. See Piotrowski,
237 F.3d at 578-79. Therefore, in order to state a claim for relief, a plaintiff “must plead facts
showing that a policy or custom existed, and that such custom or policy was the cause in fact or
moving force behind a constitutional violation.” McClure v. Biesenbach, 355 F. App'x 800, 803
(5th Cir. 2009) (citing Spiller v. City of Texas City, Police Dept., 130 F.3d 162, 167 (Sth Cir.
1997)). Furthermore, “[t]he description ofa policy or custom and its relationship to the underlying
constitutional violation ... cannot be conclusory; it must contain specific facts.” Spiller, 130 F.3d
at 167. In other words, “[t]he real question is whether [a plaintiff's] complaint contains sufficient
factual matter, accepted as true, to state a claim for relief against [the Defendant municipality] that

is plausible on its face.” Prince v. Curry, 423 F. App’x 447, 450 (Sth Cir. 2011).
4
In the case sub judice, examining the Plaintiff's well-pleaded factual allegations, the only
plausible constitutional violation inflicted upon the Plaintiff appears to be an alleged unlawful
arrest. However, to state a claim against the City of Louisville, in addition to an underlying
constitutional violation, the Plaintiff must also show a policymaker, an official policy, and a
violation of constitutional rights whose “moving force” is the policy or custom. Fuhgetaboutit,
2011 WL 4916148, at *3. Here, the Plaintiff does not allege a specific policy statement, ordinance,
regulation, or decision that was officially adopted and promulgated. Nor does he allege a pattern
of similar constitutional violations. Instead, he only conclusorily alleges that “I didn’t say none of
what [the arresting officer] said [I said] ;” that “[m]y constitutional rights were violated;” and that
“[t]here was no evidence that I did anything wrong.” [Doc. No. 12-1 at p. 2]. These allegations
are entirely conclusory and therefore not entitled to the presumption of truth. See Jgbal, 556 US.
at 678-79. In other words, the Plaintiff's Amended Complaint fails to include sufficient facts to
allow the Court to infer a “persistent, widespread practice” of unlawful arrests “so common and
well settled as to constitute a custom that fairly represents municipal policy.” Webster, 735 F.2d
at 853.

In addition, a single incident is generally insufficient to show a policy or custom. World
Wide Street Preachers, 291 F.3d at 752. Moreover, the Plaintiff fails to allege how any such policy
or custom was the moving force behind the constitutional violations of which he complains. At
best, the Plaintiff has provided a “a legal conclusion couched as a factual allegation.” See
Twombly, 550 U.S. at 555. He has not pled any facts which, taken as true, show that his arrest was
unlawful and was made pursuant to an official policy, or that there has been a pattern of similar
constitutional violations sufficient to allow the Court to reasonably infer an illegal custom, or that

the City of Louisville was deliberately indifferent in adopting its training procedures. The
Plaintiff's factual allegations are simply insufficient to nudge his claims of municipal liability from
conceivable to plausible. Therefore, his claims against the City of Louisville shall be dismissed.
IV. CONCLUSION

As outlined herein, the Court finds that the Plaintiff's claims should be dismissed in their
entirety. The Plaintiff is unable to state a claim upon which relief can be granted against the
Defendant Winston County Sheriff's Department because it is not an entity capable of being sued.
Likewise, the Plaintiff's claims against the Defendant City of Louisville shall be dismissed — the
Plaintiff has failed to sufficiently state a claim for municipal liability, and the City of Louisville is
therefore entitled to dismissal of the Plaintiff's claims against it.

An order in accordance with this opinion shall issue this day.

on
THIS, the day of October, 2019.

Ae. MV too

SENIOR U.S. DISTRICT JUDGE
